Citation Nr: 0026564	
Decision Date: 10/04/00    Archive Date: 10/10/00

DOCKET NO.  94-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative disc disease and postoperative herniated 
nucleus pulposus, lumbar spine, for the period from December 
30, 1989 to June 21, 1992.

3.  Entitlement to a rating in excess of 60 percent for 
degenerative disc disease and postoperative herniated nucleus 
pulposus, lumbar spine, for the period from June 22 to 
October 18, 1992.

4.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease and postoperative herniated nucleus 
pulposus, lumbar spine, from January 1, 1993.

5.  Entitlement to an initial compensable rating for a 
retained foreign body of the left hand.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active naval service from April 1982 to 
December 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1990 rating decision of the Department of 
Veterans Affairs (VA) San Diego Regional Office (RO) which 
granted service connection for, inter alia, degenerative 
changes of the lumbar spine and residuals of a retained 
foreign body of the left hand.  The RO assigned initial 10 
and zero percent ratings for these disabilities, 
respectively.  In addition, the RO denied service connection 
for bilateral hearing loss, allergic rhinitis, and diplopia 
and watery eyes.  The veteran duly appealed the RO decisions 
with respect to these issues, including the initial ratings 
assigned the lumbar spine and left hand disabilities.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Thereafter, by October 1991 rating decision, the RO granted 
service connection for Graves disease with diplopia and 
watery eyes and assigned it a noncompensable rating.  The 
grant of service connection for this disability constitutes a 
full award of the benefit sought on appeal with respect to 
that issue.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As there is no jurisdiction-conferring notice of 
disagreement as to the down-stream elements of compensation 
level or effective date for this disability, those issues are 
not now in appellate status.  Id. at 1158.

Also in the October 1991 rating decision, the RO 
recharacterized the veteran's low back disability as 
degenerative disc disease and herniated nucleus pulposes, and 
increased the initial rating for that disability to 40 
percent, effective December 30, 1989, the day following the 
date of the veteran's separation from active service.  
Thereafter, by April 1993 rating decision, the RO assigned 
ratings for the veteran's low back disability as follows:  a 
60 percent rating from June 22, 1992; a temporary total 
rating from October 19, 1992; and a 40 percent rating from 
January 1, 1993.  Given the procedural history of this case, 
proper adjudication of the veteran's claim with respect to 
his low back disability requires evaluations during discrete 
time periods, as set forth above on the cover page of this 
decision.  See AB v. Brown, 
6 Vet. App. 35 (1993).

In February 1996, the Board remanded the matter for 
additional development of the evidence.  While the case was 
in remand status, by December 1997 rating decision, the RO 
granted service connection for right ear hearing loss and 
allergic rhinitis and assigned them initial noncompensable 
ratings.  This action constitutes a full award of the benefit 
sought on appeal with respect to the issues of service 
connection for right ear hearing loss and allergic rhinitis.  
Grantham, supra.  

The record shows that the veteran subsequently perfected an 
appeal with the downs-tream element of the rating assigned 
his allergic rhinitis.  In his August 1998 substantive appeal 
of that issue and at an October 1998 hearing, he indicated 
that he was seeking a 10 percent rating for that disability.  
Thereafter, by June 1999 rating decision, the RO granted an 
increased rating for allergic rhinitis to 10 percent, 
effective December 30, 1989, the day following the date of 
the veteran's separation from active service.  Because the 
veteran limited his appeal to entitlement to a 10 percent 
rating, and as he has not submitted further argument on this 
matter, the issue of entitlement to a rating in excess of 10 
percent for allergic rhinitis is not currently in appellate 
status.

FINDINGS OF FACT

1.  Affording the veteran the benefit of the doubt, his left 
ear hearing loss was aggravated in active service.  

2.  From December 30, 1989 to June 21, 1992, the veteran's 
degenerative disc disease of the lumbar spine was manifested 
by limitation of motion and subjective radiating pain, 
greater with activity; the preponderance of the objective 
medical evidence indicates that his disability was not 
manifested by pronounced intervertebral disc syndrome.

3.  From June 22 to October 18, 1992, the veteran's 
degenerative disc disease of the lumbar spine was manifested 
by complaints of severe pain and limitation of motion, with 
no evidence of complete bony fixation (ankylosis) of the 
spine or cord involvement with the veteran being bedridden by 
the disability.

4.  Since January 1, 1993, the veteran's degenerative disc 
disease of the lumbar spine has been manifested by pain and 
limitation of motion; the preponderance of the objective 
medical evidence indicates that his disability was not 
manifested by pronounced intervertebral disc syndrome.

5.  Since the initial award of service connection, the 
veteran's left hand disability has been manifested by X-ray 
evidence of a retained foreign body which is tender to 
palpation; there is no objective evidence of muscle damage, 
neurological abnormalities, joint pathology, loss of 
strength, or loss of range of motion, attributable to his 
service-connected disability.


CONCLUSIONS OF LAW

1.  Left ear hearing loss was aggravated by active naval 
service.  38 U.S.C.A. §§ 1110, 5.107(b) (West 1991); 38 
C.F.R. 3.303, 3.304, 3.306 (1999).

2.  For the period from December 30, 1989 to June 21, 1992, 
the criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine were not met.  
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (1999).

3.  For the period from June 22 to October 18, 1992, the 
criteria for a rating in excess of 60 percent for 
degenerative disc disease of the lumbar spine were not met.  
38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5293 (1999).

4.  Since January 1, 1993, the criteria for a rating in 
excess of 40 percent for degenerative disc disease of the 
lumbar spine have not been met.  38 C.F.R. §§ 3.321, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5293 (1999).

5.  The criteria for a 10 percent rating for a retained 
foreign body of the left hand have been met since the award 
of service connection for that disability.  38 C.F.R. §§ 
3.321, 4.118, Diagnostic Code 7804 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that the veteran's 
claims are well-grounded within the meaning of 38 U.S.C.A. 
5107.  Therefore, VA has a duty to assist him in the 
development of facts pertinent to the claims.  Consistent 
with such duty, the Board remanded this matter in February 
1996 for additional development of the evidence.  A review of 
the record indicates that the development requested by the 
Board in its remand has been completed.  Stegall v. West, 11 
Vet. App. 268 (1998).  The examination reports obtained 
pursuant to the Board's remand, together with the other 
evidence of record, contain sufficient information to rate 
the veteran's disabilities in accordance with the applicable 
rating criteria.  See Massey v. Brown, 7 Vet. App. 204 
(1994). 

In addition, the Board notes that the RO has also obtained 
all pertinent VA and private clinical records identified by 
the veteran.  See Tetro v. Gober, No. 97-1192 (U.S. Vet. App. 
Sept. 6, 2000).  Moreover, the record reveals no indication 
that there is additional pertinent evidence which has not yet 
been obtained.  Thus, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under 38 U.S.C.A. § 5107(a).

I.  Factual Background

Audiometric testing conducted at the time of the veteran's 
November 1981 naval enlistment medical examination showed 
left ear puretone thresholds of 15, 15, 10, and 50 decibels 
at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  The 
diagnosis was high frequency hearing loss.  In-service 
audiometric examinations were conducted in March 1985 and May 
1987.  The March 1985 test showed left ear puretone 
thresholds of 5, 15, 15, 20, 50 and 30 decibels at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, respectively.  
On audiometric examination in May 1987, left ear puretone 
thresholds were 5, 20, 20, 25, 55 and 25 decibels at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, respectively 

Additional service medical records show that in February 
1988, the veteran was seen after a metal plate fell on his 
left hand.  X-ray examination was conducted to rule out a 
fracture of the 4th finger.  The results of the study were 
normal.  In June 1989, the veteran sought treatment for left 
hand pain.  He reported that he had had a foreign body in his 
left hand for the past two to three years.  He indicated that 
he had recently undergone a magnetic resonance imaging (MRI) 
study in conjunction with his low back condition and that he 
had experienced increased pain in his left hand since that 
time.  Physical examination showed full range of motion, with 
no ecchymosis.  Neurological examination was also normal, as 
was strength.  X-ray examination showed a retained foreign 
body in the space between the first digit and the thumb.  The 
assessment was retained foreign body, left hand.

The service medical records also show that the veteran was 
seen frequently for chronic low back pain after sustaining an 
acute flexion injury to his back while lifting a heavy 
weight.  As noted above, an MRI was conducted concerning his 
complaints of low back pain, revealing degenerative disc 
disease.  Conservative management failed to relieve the 
veteran's symptoms of low back pain and he was determined to 
be unfit for further duty.  At a July 1989 physical 
examination conducted in conjunction with a Medical Board, 
his reflexes were bilaterally symmetrical, sensory 
examination was bilateral and equivalent, motor examination 
revealed 5/5 strength, and there were no radicular symptoms.  
It was noted that his low back disability was manifested by 
pain with complaints of intermittent radiation, limited 
motion, and an inability to stand or walk for prolonged 
periods, squat, bend at the waist, lift, stoop, or 
participate in sports or physical testing.  

Following his separation from service, in January 1990, the 
veteran filed claims of service connection for numerous 
disabilities, including bilateral hearing loss, low back 
disability, and left hand disability.

On VA audiology examination in February 1990, the veteran 
reported a history of noise exposure in service.  Audiometric 
testing showed left ear puretone thresholds of 5, 20, 30, 20, 
50 and 25 decibels at 500, 1,000, 2,000, 3,000, 4,000, and 
6,000 Hertz, respectively.  Speech discrimination on the left 
was 98 percent correct.   

On VA medical examination in March 1990, the veteran reported 
that he had been hammering in service when a metal fragment 
flew off and entered the web spaces of his left hand.  He 
also reported low back pain since a lifting injury in service 
and indicated that his pain occasionally radiated to his left 
foot.  Physical examination revealed full range of motion in 
all the joints of both hands.  Range of motion of the low 
back was limited.  X-ray examination of the left hand showed 
a foreign body in the volar soft tissues between the first 
and second metacarpal.  Otherwise the bony structures were 
intact without evidence of fracture or focal destruction; the 
joint spaces were maintained.  The impressions were probable 
herniated disc and foreign body, left hand.

By August 1990 rating decision, the RO granted service 
connection for, inter alia, degenerative changes of the 
lumbar spine with limitation of motion, and residuals of a 
retained foreign body of the left hand.  The RO assigned an 
initial 20 percent rating for the veteran's low back 
disability, pursuant to Diagnostic Codes 5003-5292, and an 
initial zero percent rating for his left hand disability 
underCode 5227.  The effective date of both ratings was 
December 30, 1989, the day following the date of the 
veteran's separation from active service.  In addition, the 
RO denied service connection for bilateral hearing loss.  

The veteran duly appealed the RO decisions with respect to 
these issues, including the initial ratings assigned for his 
lumbar spine and left hand disabilities.  He argued that the 
foreign body in his left hand produced pain, numbness in his 
finger and thumb, and a weakened grip.  He also reported that 
his low back disability was more severe than indicated by the 
20 percent rating.  He indicated that he had limited motion, 
as well as pain radiating to his legs and neck.  

In support of his appeal, the veteran submitted an October 
1990 report from a private orthopedic specialist showing that 
he had been examined for complaints of low back pain.  On 
examination, the veteran reported he had low back pain every 
day and that he had noticed some new radiating pain down his 
legs.  He denied bowel or bladder symptoms.  On physical 
examination, range of motion of the low back was 
characterized by extreme limitation.  The examiner indicated 
that he had reviewed the veteran's MRI and noted that it 
showed a moderate disc bulge, but no significant neural 
compressive lesion.  X-ray examination showed normal disc 
space heights and no other joint abnormality.  The examiner 
recommended an additional MRI to see if there had been 
compression or further herniation.  

In a December 1990 examination report, the private orthopedic 
specialist indicated that physical examination again showed 
limited range of motion of the veteran's low back; 
neurologically, however, no abnormalities were found.  The 
examiner indicated that he had reviewed the veteran's MRI and 
plain X-ray films, but found no pathology which would explain 
the veteran's pain.  He suspected that the veteran's symptoms 
were largely mechanical or myofascial in origin and 
recommended physical therapy.  

VA outpatient treatment records dated from April 1990 to 
January 1991 show continued treatment for low back pain.  A 
computerized tomography (CT) scan of the lumbar spine showed 
mild central L5-S1 disc herniation and mild bulging of L3-4 
and L4-5 discs.  An electromyography (EMG) study performed in 
January 1991 showed no clearly defined evidence of 
radiculopathy.

In May 1991, the veteran again underwent VA medical 
examination at which he reported low back pain since a 
lifting injury in service.  He indicated that his pain was in 
the lumbosacral area and radiated down the legs.  The veteran 
also claimed that his low back pain prevented him from 
working because he couldn't bend or sit.  With respect to his 
left hand, the veteran reported that he had a chip of metal 
in the soft tissues between the thumb and index finger.  He 
stated that it did not bother him except for on occasion when 
it felt like a needle going into a nerve.  On physical 
examination, the veteran appeared to be in chronic 
discomfort, with guarded discomfort.  There was limited 
motion and marked paravertebral muscular spasticity 
throughout the back.  Physical examination of the hands was 
negative for any overt problem, including muscle atrophy.  
The impression was acute herniated nucleus pulposus and 
foreign body, left hand, by history.  

By October 1991 rating decision, the RO recharacterized the 
veteran's low back disability as degenerative disc disease 
and herniated nucleus pulposes, and it increased the rating 
for the disability to 40 percent under Code 5293, effective 
December 30, 1989, the day following the date of the 
veteran's separation from active service.  The zero percent 
rating for the left hand disability was continued.  

In January 1992, the veteran again underwent VA medical 
examination at which he reported intermittent low back pain 
since an in-service injury.  He indicated that his pain was 
becoming more frequent and he termed it as moderate to 
severe.  He also indicated that he had trouble lifting and 
standing for long periods of time, but that his pain is 
relieved somewhat by rest.  On neurological examination, his 
reflexes were symmetric with no pathological reflexes.  
Strength was 5/5 and sensory examination was intact to pin 
prick, touch, and position sense.  Cerebellar, gait and 
station were also normal.  Range of motion was limited.  

Later that month, the veteran testified at a hearing at the 
RO.  His representative indicated that he and the veteran had 
had a discussion before the hearing and that "at the present 
time, he does accept the 40 percent rating" for his low back 
disability.  He indicated that the 40 percent rating was 
acceptable, but that he wanted the Hearing Officer to review 
the results of the January 1992 VA medical examination.  
Regarding his left hand disability, he indicated that he had 
decreased grip strength and increased pain with use of his 
left hand.  He stated that when he made a fist, he felt a 
sharp pain like a needle sticking on his nerve.  He testified 
that he did electrical work and that his pain often 
interfered with work.  He also stated that his pain became 
more severe in cold weather, possibly because the metal 
inside his skin became cold, causing pain.  He stated that he 
had been told by physicians that the piece of metal inside 
his hand was too small to remove as it would be like 
"looking for a needle in a haystack" and that it would 
likely do more damage trying to find it.  He indicated that 
he had a "real tiny scar" on his left hand.  His 
representative requested that the RO consider rating the 
veteran's disability under Code 5225, as the piece of metal 
appeared to be lodged on the index finger side of the web.  
Regarding his claim of service connection for hearing loss, 
the veteran stated that he felt that the hearing test 
conducted at the time of his entry into service was 
inaccurate because he was in a large room with many other 
people, rather than in a sound proof booth.  He stated that 
although he had worked in a noisy environment prior to 
service, he had used hearing protection.  He stated that he 
felt that his current hearing loss was due to in-service 
noise exposure because he did not wear hearing protection all 
of the time.  

By July 1992 decision, the Hearing Officer continued the 40 
percent rating for the veteran's low back disability.  

In October 1992, the veteran was hospitalized for treatment 
of his low back pain with numbness in the left foot.  It was 
noted that an MRI had shown a large L5-S1 disc herniation 
compression the S1 nerve root.  A L5-S1 laminotomy and 
diskectomy was performed.  The following month, the veteran 
submitted a request for a temporary total rating for 
convalescence purposes.  See 38 C.F.R. § 4.30.  By January 
1993 rating decision, the RO assigned a temporary total 
rating for the veteran's low back disability from October 19 
to December 31, 1992.  

Thereafter, the RO obtained VA outpatient treatment records 
dated from April 1991 to December 1992.  These records show 
continued treatment for low back pain.  

On VA medical examination in March 1993, the veteran reported 
that he had developed low back pain after an in-service 
injury.  He stated that after he began to experience left leg 
pain, an MRI was conducted in 1992 and revealed L5-S1 
posterolateral disc herniation on the left.  A 
hemilaminectomy and diskectomy was performed in October 1992.  
With respect to current symptoms, he characterized his low 
back pain as dull and aching.  He indicated that he had begun 
working again as an electrician and that his low back pain 
was slightly worse than prior to his surgery.  The veteran 
stated that his left leg pain had improved greatly since his 
surgery.  Nonetheless, he stated that he still experienced 
pain in the back of his thigh.  On physical examination, 
there was no muscle spasm, and he had limited motion due to 
pain with hypersensitivity over the skin throughout the lower 
lumbar region including sciatic notch tenderness on the left.  
The impression was degenerative disc disease, L5-S1, status 
post diskectomy.  The examiner indicated that, clinically, 
the veteran's radiculopathy was much improved.  He stated 
that the veteran had some mechanical low back pain, but he 
demonstrated some signs on physical examination, 
demonstrating the presence of some symptom magnification.

By April 1993 rating decision, the RO granted the veteran an 
increased evaluation for his low back disorder from 40 to 60 
percent for the period from June 22 to October 19, 1992.  
However, that rating decision continued the postoperative 
evaluation for the veteran's low back disorder of 40 percent.

VA outpatient treatment records, dated from August 1993 to 
March 1996, show that the veteran was seen on a regular basis 
for various complaints, including low back pain.  In March 
1993, he reported increased low back pain.  In November 1993, 
a history of chronic low back pain, status-post L5-S1 
diskectomy was noted; no pertinent complaints or 
abnormalities were recorded.  In August 1994, mechanical low 
back pain, no radiculopathy, was noted.  In October 1994, he 
had an orthopedic consultation for complaints of mechanical 
low back pain radiating to the left lower extremity; he was 
instructed in a home exercise program.  

On VA audiology examination in April 1996, the veteran 
reported heavy noise exposure in service.  Audiometric 
testing revealed left ear puretone thresholds of 20, 30, 35, 
40, 50 and 55 decibels at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  Speech discrimination on the left was 
96 percent correct.  The examiner indicated that he was 
unable to state what progression a pre-existing hearing loss 
might have independent of his military service.  

In October 1996, the veteran underwent VA neurological 
examination at which he reported that he had hurt his back 
while working as a construction worker for the Navy.  He 
stated that he received physical therapy which improved his 
symptoms; however, approximately six months later, he began 
feeling pain in his left buttock.  Over the next two to three 
years, he indicated that this pain radiated all of the way 
down to his left leg.  In 1993, the veteran indicated that he 
underwent surgery for a herniated disc which improved his 
symptoms for approximately one year.  In 1994, however, the 
veteran indicated that the pain returned to his low back and 
part of the thigh.  With respect to current symptoms, the 
veteran reported pain in his low back and legs.  He claimed 
that he had difficulty getting up and sitting down and 
indicated that he "has to keep walking a lot."  On 
objective examination, the examiner indicated that the 
veteran exhibited "abundant pain behavior;" he walked with 
a stiff back, maintaining lumbar and thoracic paraspinal 
contracted.  His pain increased with motion.  He reported 
tenderness to palpation along the course of the sciatic 
nerve, both in the buttock and upper thigh, left and right.  
Straight leg raising test produced pain in the back without 
radiation, alleviated by bending forward to the knee.  His 
strength was normal with the exception of the left flexors.  
The examiner indicated that there was intermittently reduced 
effort in other left lower extremity muscles, possibly due to 
pain.  Deep tendon reflexes were reduced symmetrically in 
internal hamstrings.  Sensory examination was normal.  The 
veteran was able to hop, heel-to-toe, tandem walk, squat, and 
rise.  The impressions were severe lumbar back pain versus 
pain behavior and possible arachnoiditis versus new lumbar or 
sacral disc disease.  However, the examiner concluded that 
the final diagnosis should be deferred until the medical 
records were available.  

In January 1997, the veteran again underwent VA neurological 
examination.  The examiner indicated that he had reviewed the 
veteran's claims folder.  On examination, the veteran 
reported that, while stationed in Japan and working 
construction, a piece of metal flew and went into the skin at 
the base of his left digit two, on the thumb side.  He 
indicated that it remained there.  He reported that when he 
grasped an object, he occasionally felt "a poke" and had to 
let go.  On objective examination, the object was palpable; 
the examiner indicated that it was less than 3 millimeters in 
size, including surrounding scar tissue.  The examiner 
observed that there was no associated pain, local tenderness, 
redness, or swelling.  In fact, the examiner indicated that 
the presence of the foreign body would not have been evident 
but for the fact that the veteran pointed it out.  Additional 
examination showed normal bulk, muscle strength, and normal 
touch perception, with the exception of some diminished 
sensation in the tip of the left index finger.  The examiner 
commented that the small foreign body would not be the cause 
of any change of sensation over the tip of the left index 
finger.  In fact, he indicated that it would be hard to 
attribute any of the symptoms reported to the presence of a 
tiny foreign body in the soft tissue of the skin around the 
base of his second digit on the left hand.  With respect to 
the veteran's low back disability, the examiner indicated 
that he had reviewed his medical records and concluded that 
the pain behavior seen at the time of the October 1996 
medical examination and currently was just that.  

On VA audiology examination in August 1997, the examiner 
indicated that he had reviewed the veteran's medical history, 
which included a history of pre-service noise exposure during 
his work as an auto mechanic.  During this time, he was 
exposed to noise from air compressors, power tools, etc.  It 
was noted that at the time in the Navy, the veteran had 
worked in construction and had been exposed to heavy 
equipment noises, including bulldozers and jack hammers.  The 
veteran indicated that he had been worn ear protection in 
service.  Following his separation from service, it was noted 
that the veteran had worked for seven years in an electronics 
shop as an assemblyman and that he had worn ear protection.  
After reviewing the veteran's history and medical records, 
including the results of audiometric testing conducted in 
1981, 1990, 1996, and 1997, the examiner concluded that the 
veteran's current left ear hearing loss was more likely than 
not attributed to noise exposure as a civilian.  

On VA audiology examination in September 1997, the diagnosis 
was sensorineural hearing loss which is likely at least 
partially due to noise exposure suffered while in service.  
He indicated that the veteran's post-service noise exposure 
could have also contributed to his hearing loss.

On VA neurological examination in September 1997, the 
examiner attributed the veteran's low back symptoms to 
probable musculoskeletal pain.  He indicated that examination 
showed no evidence to suggest radiculopathy at a localized 
level.  With respect to the veteran's left hand, it was noted 
that palpation revealed a small, subcutaneous firm area in 
the region of the first dorsal interosseus.  It was painless 
to palpation.  Strength and muscle tone was normal.  
Electrodiagnostic testing of the distal left upper extremity 
showed no evidence of any abnormality.

In July 1998, the veteran again underwent VA medical 
examination.  At that time, the veteran reported left hand 
"arthritis" for the last 15 years.  He indicated that he 
had increased wrist pain with changes in the weather, as well 
as numbness over the radial aspect of his index finger.  On 
objective examination, the veteran had full range of motion 
in all the joints of the left hand and wrist, with no 
crepitus.  He had decreased two-point discrimination of the 
left radial aspect of the index finger.  The initial 
diagnoses were foreign body, left hand, and possible sensory 
nerve injury secondary to foreign body.  Following EMG 
testing and nerve conduction studies, the examiner indicated 
that the objective data was contrary to the veteran's 
subjective symptoms.  He indicated that there was no 
objective evidence of any radial digital nerve injury.

Thereafter, the RO obtained additional VA outpatient 
treatment records which show that in March 1997 the veteran 
reported back pain radiating to the right leg.  The 
assessment was sciatic back pain, acute onset relieved by 
pain medication.  No radiculopathy was noted.  The following 
month, he was seen on follow-up, and he indicated that that 
his symptoms had improved.  Objective examination showed that 
his motor strength was 5/5 in the lower extremities.  
Straight leg raising was negative.  The assessment was low 
back pain exacerbation, now improving.  In December 1997, he 
reported intermittent low back pain.  The remaining records 
are negative for pertinent complaints or abnormalities.

II.  Service connection for left ear hearing loss

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (1999).  

Where a veteran served continuously for a period of ninety 
days or more during a period of war and certain chronic 
diseases (including an organic disease of the nervous system, 
sensorineural hearing loss) become manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 
(1999).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for impaired hearing is subject to 38 
C.F.R. 3.385 (1999) which provides that impaired hearing will 
be considered to be a disability only if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater; the thresholds for at 
least three of the frequencies are greater than 25 decibels; 
or speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 
155 (1993).

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. § 1132, 1137; 38 
C.F.R. § 3.304 (1999).

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306 (1999), a 
preexisting injury or disease will be considered to have been 
aggravated by service where there is an increase in 
disability during such service, unless there is a finding 
that the increase in disability is due to the natural 
progress of the disease.  The regulation further provides 
that aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation when the pre-service disability 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  However, temporary or 
intermittent flare-ups of a pre-existing injury or disease 
are not sufficient to be considered "aggravation in 
service" unless the underlying condition as contrasted to 
symptoms, is worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306- 307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 
(1991).

In this case, the veteran's naval enlistment medical 
examination report clearly indicates the presence of high 
frequency left ear hearing loss.  The presumption of sound 
condition attaches only where there has been an induction 
examination in which the later complained-of disability was 
not detected.  Verdon v. Brown, 8 Vet. App. 529 (1996); Crowe 
v. Brown, 7 Vet. App. 238, 245 (1994); Bagby v. Derwinski, 
1 Vet. App. 225, 227 (1991).  Thus, the Board finds that the 
veteran's left ear hearing loss preexisted service.

If a disability is found to have preexisted service, then 
service connection may be predicated only upon a finding of 
aggravation during service.  38 C.F.R. § 3.306; Paulson v. 
Brown, 7 Vet. App. 466, 468 (1995).  The next question before 
the Board, therefore, is whether the veteran's preexisting 
left hearing loss was aggravated by service, thereby 
triggering the presumption of aggravation.  Maxson v. West, 
12 Vet. App. 453 (1999) (The presumption of aggravation is 
generally triggered by evidence that a preexisting disability 
has undergone an increase in severity in service).  Where 
there is no in-service increase in severity, the presumption 
of aggravation does not apply.  Daniels v. Gober, 10 Vet. 
App. 474, 479 (1997); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).

In this case, the evidence of record shows a very slight 
increase in severity of the veteran's high frequency left ear 
hearing loss during service, particularly at 4,000 Hertz.  
Again, audiometric testing conducted at the time of the 
veteran's November 1981 naval enlistment medical examination 
showed left ear puretone thresholds of 15, 15, 10, and 50 
decibels at 500, 1,000, 2,000, and 4,000 Hertz, respectively.  
On audiometric examination in May 1987, left ear puretone 
thresholds were 5, 20, 20, 25, 55 and 25 decibels at 500, 
1,000, 2,000, 3,000, 4,000, and 6,000 Hertz, respectively.  

In that regard, a preexisting injury or disease will be 
considered to have been aggravated by service, where there is 
an increase in disability during such service, unless there 
is a specific finding that the increase in disability is due 
to the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In this case, there is no specific 
finding that the slight increase in the veteran's hearing 
disability was due to the natural progress of the disease.  
Based on the foregoing, the Board finds that the presumption 
of aggravation is for application.  Maxson, supra (The 
presumption of aggravation is generally triggered by evidence 
that a preexisting disability has undergone an increase in 
severity in service.); see also Sondel v. West, 13 Vet. App. 
213 (1999); Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

As noted, clear and unmistakable evidence is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  Clear and unmistakable evidence is 
that which is undebatable.  Vanerson v. West, 12 Vet. App. 
254, 258 (1999) (the word "unmistakable" means that an item 
cannot be misinterpreted and misunderstood, i.e., it is 
undebatable, citing Webster's New World Dictionary 1461 (3rd 
Coll. ed. 1988)).  It is VA's burden to rebut the presumption 
of in-service aggravation.  Williams v. Brown, 8 Vet. App. 
133, 135 (1995); Laposky v. Brown, 4 Vet. App. 331, 334 
(1993).

In this case, the Board finds that the record contains 
insufficient evidence to rebut the presumption of 
aggravation.  In that regard, the Board notes that on VA 
audiology examination in August 1997, the examiner concluded 
the veteran's current left ear hearing loss was more likely 
than not attributed to post-service noise exposure as a 
civilian.  On VA audiology examination in September 1997, 
however, the examiner concluded that the veteran's hearing 
loss was at least partially due to noise exposure suffered 
while in service.  

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, a veteran is entitled to the "benefit 
of doubt" when there is an approximate balance of positive 
and negative evidence.  The preponderance of the evidence 
must be against the claim for benefits to be denied.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Based on the facts set forth above, the 
Board finds that the evidence in this case is in relative 
equipoise as to the matter of service connection for left ear 
hearing loss.

III.  Increased rating claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45, 4.59; see also VA O.G.C. Prec. Op. No. 9-98 (Dec. 
27, 1991), 63 Fed. Reg. 56,704 (1998) (finding that 38 C.F.R. 
§§ 4.40 (functional loss), 4.45 (joints) and 4.59 (painful 
motion), describe pain as a factor that must be considered 
when evaluating a disability of the musculoskeletal system 
and are applicable in rating arthritis). 

According to VA's General Counsel, 38 C.F.R. §§ 4.40 and 4.45 
must be considered when a disability is rated under 
Diagnostic Code 5293.  VA O.G.C. Prec. Op. No. 36-97 (Dec. 
12, 1997), 63 Fed. Reg. 31,262 (1998).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (1999).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
indicated:  "Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance." 

The Court determined recently that the above rule is 
inapplicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial award, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson, 12 Vet. App. at 125-26. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5293, a 40 percent 
evaluation is assigned for severe intervertebral disc 
syndrome with recurring attacks and little intermittent 
relief.  A 60 percent evaluation is warranted for pronounced 
intervertebral disc syndrome, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  This is the maximum rating 
provided in the rating schedule for disabilities of the spine 
absent disabilities resulting in complete bony fixation 
(ankylosis) of the spine or cord involvement with the veteran 
being bedridden by the disability or requiring long leg 
braces, which are evaluated as 100 percent disabling.  See 38 
C.F.R. § 4.71a, Codes 5285, 5286.

Low back disability

For the period from December 30, 1989 to June 21, 1992, the 
veteran's degenerative disc disease and postoperative 
herniated nucleus pulposus, lumbar spine, was evaluated by 
the RO as 40 percent disabling under Code 5293.  In order to 
warrant a 60 percent rating during this periods, the 
veteran's low back disability must be shown to have been 
manifested by pronounced intervertebral disc syndrome with 
little intermittent relief, sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, and 
neurologic findings, such as absent ankle jerk, appropriate 
to the site of the diseased disc.  

After reviewing the evidence of record, the Board concludes 
that a rating in excess of 40 percent during this period is 
not warranted.  The veteran's low back symptoms during this 
period did not constitute the type of pronounced neurological 
symptoms to support the highest evaluation of 60 percent 
under Code 5293.  For example, on VA medical examination in 
March 1990, the veteran reported low back pain with only 
occasional radiation.  October and December 1990 private 
examination reports show complaints of daily pain with 
radiation; however, MRI examination at that time showed no 
significant neural compressive lesions or other pathology to 
explain the veteran's pain and neurological examination was 
normal.  The Board also observes that an EMG study in January 
1991 showed no clearly defined evidence of radiculopathy.  In 
January 1992, the veteran reported at a VA medical 
examination that his intermittent low back pain had become 
more frequent.  He rated his pain as moderate to severe.  On 
objective examination, no neurological abnormalities were 
identified.  

In sum, the Board finds that the veteran's symptoms during 
this period did not more nearly approximate pronounced 
intervertebral disc syndrome with little intermittent relief, 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, and neurologic findings, such as absent ankle 
jerk, appropriate to the site of the diseased disc.  38 
C.F.R. § 4.71a, Code 5293.  Thus, a 60 percent rating is not 
warranted.  As the veteran's 40 percent rating is the maximum 
rating available under Codes 5292 and 5295, neither of these 
Codes would afford a basis for an increased rating for this 
disability.  See 38 C.F.R. § 4.71a.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  As set forth 
above, the Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca, 8 Vet. App. at 204-07.  According to VA 
General Counsel opinion, when a veteran has received less 
than the maximum under Code 5293 based on symptomatology 
which includes limitation of motion, consideration must be 
given to the extent of the disability under 38 C.F.R. §§ 4.40 
and 4.45 even though the rating corresponds to a maximum 
rating assignable under another diagnostic code pertaining to 
limitation of motion.  VA O.G.C. Prec. Op. No. 36-97.

In this instance, the Board finds that the veteran has not 
demonstrated any additional functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40, 4.45, 4.59.  
The 40 percent evaluation assigned during this period is 
based on the veteran's complaints of severe symptoms, such as 
pain and limited motion.  The Board finds that the veteran 
has evidenced no additional manifestations not already 
contemplated, such as atrophy, weakness, incoordination, 
swelling or deformity.  Based on the foregoing, the Board 
finds that a higher rating based on 38 C.F.R. §§ 4.40, 4.45, 
4.59 is not warranted.

With respect to the period from June 22 to October 18, 1992, 
the Board finds that a schedular rating in excess of 60 
percent for his low back disability is not warranted.  There 
is no evidence that the veteran was bedridden during this 
period as a result of his service-connected low back 
disability, nor was his spine completely ankylosed.  Thus a 
100 percent rating on a schedular basis is not warranted.  38 
C.F.R. 4.71a, Diagnostic Codes 5285, 5286.

Finally, for the period from January 1, 1993, the veteran's 
degenerative disc disease and postoperative herniated nucleus 
pulposus, lumbar spine, has been rated by the RO as 40 
percent disabling.  After reviewing the evidence of record, 
the Board concludes that a rating in excess of 40 percent 
during this period is not warranted because the veteran's low 
back symptoms during this period did not constitute the type 
of pronounced neurological symptoms to support the highest 
evaluation of 60 percent under Diagnostic Code 5293.  

For example, on VA medical examination in March 1993, he 
characterized his low back pain as dull and aching.  On 
physical examination, there was no muscle spasm and the 
examiner indicated that, clinically, the veteran's 
radiculopathy was much improved.  Outpatient treatment 
records dated from August 1993 to November 1998, a period of 
more than five years, show only six complaints of low back 
pain.  Objective examination during this period showed that 
the veteran's complaints were due to mechanical low back 
pain, with no evidence of radiculopathy.  Likewise, on VA 
neurological examinations in January and September 1997, the 
veteran's low back complaints were attributed to "pain 
behavior" and musculoskeletal pain; there was no evidence to 
suggest radiculopathy and no findings of pronounced 
intervertebral disc syndrome.  

In sum, the Board finds that the veteran's symptoms during 
this period did not more nearly approximate pronounced 
intervertebral disc syndrome with little intermittent relief, 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, and neurologic findings, such as absent ankle 
jerk, appropriate to the site of the diseased disc.  38 
C.F.R. § 4.71a, Code 5293.  Thus, a 60 percent rating is not 
warranted.  As the veteran's 40 percent rating is the maximum 
rating available under Codes 5292 and 5295, neither of these 
Codes would afford a basis for an increased rating for this 
disability.  See 38 C.F.R. § 4.71a.

In reaching this decision, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  However, an 
increased rating for functional impairment due to pain is not 
warranted given that there is no evidence of deficits in 
motor strength, atrophy, or other any indication that the 
veteran's low back disability impairs him to the extent that 
a 60 percent rating is warranted.  

The Board has also considered whether an extra-schedular 
evaluation is warranted during any period pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1).  However, the veteran 
has not asserted, nor does the evidence suggest, that the 
regular schedular criteria are inadequate to evaluate his low 
back disability.  Under these circumstances, the Board 
determines that the provisions of 38 C.F.R. § 3.321(b)(1) are 
not applicable.  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Retained foreign body of the left hand

Initially, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 Vet. 
App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

In this case, the Board notes that the medical evidence of 
record consistently demonstrates that the veteran's retained 
foreign body in the left hand is not productive of muscle 
damage, nerve damage, or joint pathology.  For example, X-ray 
examinations of the veteran's left hand have repeatedly shown 
that the bony structures were intact and the joint spaces 
were maintained.  Range of motion of the hand and wrist has 
never been anything but full.  EMG testing showed no 
neurological abnormality of the left hand.  While the veteran 
reported some subjective diminished sensation in the index 
finger, the examiner concluded that such symptoms would not 
be caused by the retained foreign body.  Likewise, VA 
examiners have indicated that, other than the 3 millimeter 
retained foreign body, there is no abnormality of the 
veteran's left hand, including atrophy, muscle damage, or 
loss of strength, attributable to the service-connected 
disability.  

Based on the foregoing, the Board concludes that the 
diagnostic codes pertaining to the evaluation of disabilities 
of the musculoskeletal system (Codes 5125 to 5156 and 5214 to 
5227), the diagnostic codes pertaining to the evaluation of 
muscle injuries (Codes 5307 to 5309), and the diagnostic 
codes pertaining to the evaluation of neurological conditions 
(Codes 8510 to 8719) are not for application.  

Rather, the credible and competent evidence of record 
indicates that since his separation from service, the 
veteran's service-connected left hand disability has been 
manifested by a retained foreign body which is tender to 
palpation.  Such a condition is not specifically provided for 
in the Rating Schedule.  However, based on the anatomical 
localization, the symptomatology, and the functions affected, 
the Board concludes that the veteran's left hand disability 
is most appropriately rated by analogy to a scar which is 
tender and painful under 38 C.F.R. § 4.118, Code 7804.  Under 
that diagnostic code, superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
evaluation.  38 C.F.R. § 4.118, Code 7804.  Thus, the Board 
finds that an initial 10 percent rating is warranted for the 
retained foreign body of the veteran's left hand.

However, this is the maximum schedular rating assignable for 
scars, notwithstanding scars which limit function of the body 
part that they affect.  38 C.F.R. § 4.118, Code 7805.  Here, 
there is no evidence of record of functional impairment due 
to the veteran's retained foreign body.  Although the veteran 
claims to have symptoms such as decreased grip strength, a VA 
examiner concluded that any such symptoms were not due to the 
presence of the "tiny foreign body" in the soft tissue of 
the veteran's left hand.  As noted above, the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating is to 
be avoided.  38 C.F.R. § 4.14 (1999).  Thus, such symptoms 
may not be considered in the rating of the service-connected 
left hand disability.  As a 10 percent rating is the maximum 
schedular evaluation provided by the schedule for a painful 
scar, and no other symptoms have been attributed to the 
service-connected left hand disability, an rating in excess 
of 10 percent is inappropriate.

In reaching this decision, the Board has also considered 
whether an extraschedular evaluation with regard to the 
veteran's service-connected left hand disability is 
warranted.  38 C.F.R. 3.321(b)(1) (1999).  However, the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
left hand disability.  Under the circumstances, the 
provisions of 38 C.F.R. § 3.321(b)(1) are inapplicable.  See 
Bagwell and Shipwash, supra.  


ORDER

Service connection for left ear hearing loss is granted.

An initial rating in excess of 40 percent for degenerative 
disc disease and postoperative herniated nucleus pulposus, 
lumbar spine, for the period from December 30, 1989 to June 
21, 1992, is denied.

A rating in excess of 60 percent for degenerative disc 
disease and postoperative herniated nucleus pulposus, lumbar 
spine, from June 22 to October 18, 1992, is denied.

A rating in excess of 40 percent for degenerative disc 
disease and postoperative herniated nucleus pulposus, lumbar 
spine, from January 1, 1993, is denied.

An initial 10 percent rating for a retained foreign body of 
the left hand is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	J.F. GOUGH
                                                 Veterans Law 
Judge
	Board of Veterans' Appeals


 

